IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50122
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSEPH DUSSAULT,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-00-CR-360-4
                       --------------------
                         November 8, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joseph Dussault (“Dussault”) appeals his jury convictions

for conspiracy to possess with intent to distribute cocaine and

aiding and abetting the attempt to possess cocaine.    He argues

that the district court abused its discretion in excluding the

testimony of Dussault’s mother, Karen Lerma (“Lerma”), who would

have testified before the jury that she had been diagnosed with

cancer prior to Dussault’s involvement in the drug conspiracy and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50122
                                 -2-

that Dussault wanted to make money so that he could travel to

Lerma’s home to help her.

     The district court did not abuse its discretion in excluding

the testimony; the testimony was not relevant to the four

elements of the duress defense that Dussault needed to prove in

order to prevail on the defense.   See United States v.

Hernandez-Guevara, 162 F.3d 863, 869 (5th Cir. 1998); United

States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998).

     AFFIRMED.